ACCEPTED
                                                                                                                    14-14-00633-CR
                                                                                                      FOURTEENTH COURT OF APPEALS
                                                                                                                  HOUSTON, TEXAS
                                                                                                                1/6/2015 2:33:09 PM
                                                                                                               CHRISTOPHER PRINE
Appellate Docket Number: 14-14-00633-CR                                                                                      CLERK
Appellate Case Style: Curtis James Simond vs. The State of Texas


                                                                                                  FILED IN
                                                                                           14th COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                            1/6/2015 2:33:09 PM
                            DOCKETING STATEMENT (CRIMINAL)
                                     Fourteenth Court of Appeals                           CHRISTOPHER A. PRINE
                                                                                                    Clerk
                   [to be filed in the court of appeals upon perfection of appeal
                                           under TRAP 32]
I.         Parties (TRAP 32.2(a)):

Appellant (or Appellee, if State is appealing):          Co-defendant(s):

Curtis James Simond

(See note at bottom of page)


Trial Attorney:                                          Appellate Attorney:

Mr. Joseph Varela                                        Mr. Allen C. Isbell


Appointed O        Retained G
                                                         Appointed O        Retained   G

                                                         If appointed, was a hearing on indigency held?
                                                         Yes G              No G

Address:                                                 Address:

2500 E. T C Jester Blvd., Ste. 247                       202 Travis, Ste. 208
Houston, Texas 77008-6579                                Houston, TX 77002




Telephone: 713-957-0440                                  Telephone: 713-236-1000

Telecopy:                                                Telecopy: 713-236-1809

SBN: 20496400                                            SBN: 10431500

If not represented by counsel, provide appellant’s (appellee’s, if State is appealing) address, telephone number, and
telecopy number.
 II.        Perfection Of Appeal, Judgment And Sentencing (TRAP 32.2(b), (d), (f), (g), (h), (i), (j), (k)):

 Date trial court imposed or suspended sentence in           Date notice of appeal filed in trial court:
 open court or date trial court entered appealable order:
                                                             July 30, 2014
 July 30, 2013

 (Attach a signed copy, if possible)                         (Attach file-stamped copy; if mailed to the
                                                             trial court clerk, also give the date of mailing)

 Offense charged:                                            Punishment assessed:

 Aggravated Assault of a Family Member                       11 yrs./TDCJ

 Date of offense:                                            Is the appeal from a pretrial order?

 October 17, 2013                                                 Yes G       No G

                                                             If yes, please specify.
 Defendant’s plea:

 Not Guilty


 If guilty, does Defendant have the trial court’s
 permission to appeal?                                       Does the appeal involve the validity of a statute, rule or
                                                             ordinance? Unknown.
       Yes G        No G
                                                                  Yes G       No G


 Was the trial jury or nonjury?                              If yes, please specify.

       Guilt or innocence phase:

          Jury G        Nonjury G
                                                             Will you challenge this Court’s jurisdiction? If yes,
       Punishment phase:                                     explain. No.

          Jury G        Nonjury G




 III.       Actions Extending Time To Perfect Appeal (TRAP 32.2(e)):

                                                            Filed
                    Action                           Check as appropriate                           Date Filed

 Motion for New Trial                         No G                  Yes G

 Motion in Arrest of Judgment                 No G                  Yes G

 Other (specify):                             No G                  Yes G



HOU05:76691.1                                               -2-
 IV.       Indigency Of Party (TRAP 32.2(n)): (Attach file-stamped copy of motion and affidavit)

                                                          Filed
                    Event                          Check as appropriate                   Date           N/A

 Motion and affidavit filed                     No G            Yes O

 Date of hearing:

 Date of order:

 Ruling on motion:
 Granted O      Denied G

 V.        Trial Court And Record (TRAP 32.2(c), (l), (m)):
 Court:                                 County:                                Trial Court Docket Number
                                                                               (Cause No.):
 337th District Court                   Harris County, Texas
                                                                               1405231




 Trial Judge (who tried or disposed of case):            Court Clerk (district clerk):

 Honorable Renee Magee                                   Mr. Chris Daniel, District Clerk
                                                         Telephone Number: 713-755-7300
 Telephone Number: 713-755-7746                          (include area code)
 (include area code)
                                                         Telecopy Number:
 Telecopy Number:                                        (include area code)
 (include area code)                                     Address:
 Address:
                                                         Appellate Division
 337th District Court                                    P.O. Box 4651
 1201 Franklin, 15th Fl.                                 Houston, TX 77210
 Houston, Texas 77002




 Clerk’s Record                Will request G                                            Was requested on:

                               (Note: No request required under TRAP 34.5(a), (b))       01/06/15
 Yes O




HOU05:76691.1                                          -3-
 Court Reporter or Court Recorder:                       Court Reporter or Court Recorder:

 Mary Ann Rodriguez                                      Lindsay Arredondo

 Telephone Number: 713-755-7746                          Telephone Number:
 (include area code)                                     (include area code)

 Telecopy Number:                                        Telecopy Number:
 (include area code)                                     (include area code)

 Address:                                                Address:

 337th District Court
 1201 Franklin, 15th Fl.
 Houston, Texas 77002




 (Attach additional sheet if necessary for additional court reporters/recorders)

 Length of trial (approximate):                             State arrangements made for payment of court
                                                            reporter/recorder:



 Reporter’s or Recorder’s Record             None    G       Will request G        Was requested on: 01/06/15
 (check if electronic recording G)
 VI.        Related Matters: List any pending or past related appeals before this or any other Texas appellate court
            by court, docket number, and style.




 VII.       Any other information requested by the court (see attachments, if any).




 VIII.      Signature:


HOU05:76691.1                                             -4-
 /s/ Allen C. Isbell                                                            Date: January 6, 2015
 Signature of counsel
 (or pro se party)                                                              State Bar No.: 10431500

 Printed Name: Allen C. Isbell



 IX.       Certificate of Service: The undersigned counsel certifies that this docketing statement has been served on
           the following lead counsel for all parties to the trial court’s order or judgment as follows on this 6th day of
           January, 2015.




                                                          /s/ Allen C. Isbell
                                                          Signature

 (TRAP 9.5(e) requirements stated below; use additional sheets, if necessary)

 Note:     Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the
           person who made the service and must state:

           (1)      the date and manner of service;
           (2)      the name and address of each person served; and
           (3)      if the person served is a party’s attorney, the name of the party represented by that attorney.




HOU05:76691.1                                              -5-